Filed 7/23/21 In re A.B. CA1/5
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE


 In re A.B., a Person Coming Under
 the Juvenile Court Law.


 ALAMEDA COUNTY SOCIAL
 SERVICES AGENCY,
                                                               A161423
             Plaintiff and Respondent,
 v.
                                                               (Alameda County
 B.B.,
                                                               Super. Ct. No. JD-031371-01)
             Defendant and Appellant.



         In this dependency action, B.B. (Mother) appeals the juvenile court’s
order regarding visitation with her daughter, A.B. (Minor). We affirm.
                                             BACKGROUND
         We recite only the background facts relevant to the narrow issues
presented in this appeal. In 2019, the Alameda County Social Services
Agency (Agency) filed a Welfare and Institutions Code section 300 petition
regarding Minor, then 12 years old.1 Minor was detained and placed in foster



        All undesignated section references are to the Welfare and
         1

Institutions Code.


                                                        1
care; Mother was provided with 12 months of reunification services but was
unable to reunify.
      On November 13, 2020, at the conclusion of the contested 12-month
review hearing, the juvenile court terminated Mother’s reunification services.
Along with other orders issued at the same time as the termination order, the
court ordered “[v]isitation between the child and the mother . . . as frequently
as possible consistent with the child’s well-being . . . .” The court ordered a
permanent plan of legal guardianship and set a six month dependency status
review hearing.
                                   DISCUSSION
I.    Notice of Appeal
      Mother’s opening brief challenges the visitation order only. The Agency
argues Mother failed to sufficiently identify this order on her notice of appeal.
Mother’s notice of appeal identifies the date of the appealed-from order as
November 13, 2020, and identifies the order as “terminating family
reunifications services to the mother.”
      “The notice of appeal must be liberally construed.” (Cal. Rules of Court,
rule 8.100(a)(2).) “Liberal construction is particularly appropriate here
because the [order identified in the notice of appeal] and [the order
challenged on appeal] were rendered simultaneously on . . . the date specified
in the notice of appeal . . . and are reflected . . . in a single written order.” (In
re Daniel Z. (1992) 10 Cal.App.4th 1009, 1017 [construing notice of appeal
that specified only the jurisdictional order as also specifying the dispositional
order].) The visitation order issued on the same date as and simultaneously
with the termination order, both are reflected in the same written minute
order, and the date of both orders was specified in the notice of appeal. We
will liberally construe the notice of appeal as specifying the visitation order.



                                          2
II.   Visitation Order
      Mother argues the juvenile court impermissibly delegated decisions
about visitation to the Agency. Mother concedes that she failed to object to
the visitation order below. “A party forfeits the right to claim error as
grounds for reversal on appeal when he or she fails to raise the objection in
the trial court. [Citations.] Forfeiture, also referred to as ‘waiver,’ applies in
juvenile dependency litigation and is intended to prevent a party from
standing by silently until the conclusion of the proceedings.” (In re Dakota H.
(2005) 132 Cal.App.4th 212, 221–222.)
      Even if we were to consider the forfeited claim, we would reject it.
“[T]he juvenile court may delegate to the probation officer or social worker
the responsibility to manage the details of visitation, including time, place
and manner thereof. . . . Only when a visitation order delegates to the
probation office or county welfare department the absolute discretion to
determine whether any visitation occurs does the order violate the statutory
scheme and separation of powers doctrine.” (In re Moriah T. (1994) 23
Cal.App.4th 1367, 1374.) The court ordered visitation with Mother “as
frequently as possible consistent with the child’s well-being.” The court did
not delegate absolute authority over visitation, but only discretion as to its
timing. This was a proper exercise of the court’s authority. (In re Moriah T.,
at pp. 1374–1375.) Notably, this discretion was delegated to the Agency,
which “ ‘acts as an arm of the court in the best interests of the minor.’ ” (Id. at
p. 1374.) Mother’s reliance on cases disapproving of judicial delegation of
authority to private parties is therefore inapposite. (See In re Donnovan J.
(1997) 58 Cal.App.4th 1474, 1475 [visitation improperly delegated to the
minors’ therapists]; In re T.H. (2010) 190 Cal.App.4th 1119, 1121 [the father’s
visitation improperly delegated to the mother]; In re Rebecca S. (2010) 181



                                        3
Cal.App.4th 1310, 1312 [visitation improperly delegated to the minors’ legal
guardian].)
      We note that the juvenile court’s disposition order also ordered
visitation with Mother “as frequently as possible consistent with the child’s
well-being,” and Mother does not suggest the Agency denied her visitation
outright or otherwise abused this discretion. Should visitation problems
arise going forward, Mother can bring them to the juvenile court’s attention
with a section 388 petition. (In re Moriah T., supra, 23 Cal.App.4th at
p. 1377 [“if the agency is abusing its responsibility in managing the details of
visitation, the parent or guardian may bring that matter to the attention of
the juvenile court by way of a section 388 petition to modify the visitation
order”].)
                                DISPOSITION
      The order is affirmed.




                                       4
                                         _________________________
                                         Simons, Acting P. J.


WE CONCUR:


_________________________
Burns, J.


_________________________
Rodriguez, J.*




A161423




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                     5